Case: 14-1283   Document: 3     Page: 1   Filed: 02/19/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                    COREY LEA,
                  Plaintiff-Appellant,

                           v.

  DEPARTMENT OF AGRICULTURE, THOMAS J.
     VILSACK, Secretary of Agriculture, JOE
 LEONARD, in his Official Capacity, DEPARTMENT
  OF JUSTICE, AND ERIC HOLDER, in his Official
                    Capacity,
                   Defendants,

                         and

   FARMERS NATIONAL BANK, GLORIA LYLES,
    DAN HARBISON, LARRY FLOYD HINTON,
 WARREN COUNTY, KENTUCKY, BARREN RIVER
 HEALTH DEPARTMENT, AMY MILLIKEN, SUSAN
  DAVIS, DAVID BURTON, HOY HODGES, BRYAN
   DENISON, MITCH WHITTLE, CANDACE HILL,
    MARK FILIP, MICHAEL SPALDING, JOHN
    BOWLES, LARRY KIRBY, AND KYLE KIRBY,
              Defendants-Appellees.
             ______________________

                      2014-1283
                ______________________
Case: 14-1283        Document: 3     Page: 2   Filed: 02/19/2014



2                         LEA   v. DEPARTMENT OF AGRICULTURE



   Appeal from the United States District Court for the
Western District of Kentucky in No. 1:13-cv-00110-JHM-
HBB, Chief Judge Joseph H. McKinley, Jr.
                ______________________

                          PER CURIAM.
                           ORDER
    Upon review, it appears that this court may lack ju-
risdiction over Corey Lea’s recently docketed appeal.
     Lea has an action pending in the United States Dis-
trict Court for the Western District of Kentucky, in which
he asserts various allegations of discrimination and
violations of federal and state laws appearing to relate to
the foreclosure of his farm property. This court is a court
of limited jurisdiction. 28 U.S.C. § 1295. Based only upon
our review, it does not appear that the district court’s
jurisdiction arose in whole or in part under the laws
governing this court’s appellate jurisdiction.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The parties are directed to respond within 21 days
from the date of this order as to whether this appeal
should be dismissed or transferred to the United States
Court of Appeals for the Sixth Circuit pursuant to 28
U.S.C. § 1631.
      (2) The briefing schedule is stayed.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


s30